                   Case 21-12844-AJC            Doc 17      Filed 03/31/21        Page 1 of 6




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

    In re:

    HARRY B. GREENHOUSE,                                        Case No.: 21-12844-AJC

              Debtor.                                  /        Chapter 11

                         CHAPTER 11 CASE MANAGEMENT SUMMARY

             In compliance with Local Rule 2081-1(B), the above-captioned debtor-in-possession,

Harry B. Greenhouse (the “Debtor”), by and through undersigned proposed counsel,1 files this

Chapter 11 Case Management Summary and states:

       The following data represents approximations for background information only and
the information may represent the Debtor’s best estimate as of the date herein.

             1.    Filing of petition: On Friday, March 26, 2021 (the “Petition Date”), the Debtor

filed a voluntary petition for relief under Subchapter V of Chapter 11 of the Bankruptcy Code

initiating the above captioned case.

             2.    Related debtors: None.

             3.    Description of Debtor’s business: The Debtor is an individual operating his affairs

as an independent entrepreneur, managing his various investments in online ventures and minority

interests in business entities.

             4.    Locations of debtor’s operations and whether the business premises are

leased or owned: The Debtor is legally married to his wife of eight years, Olivia Sampaio

Greenhouse (Non-Debtor Spouse”), however, a petition for dissolution of marriage was filed in



1
  The Debtor filed the Debtor’s Emergency Application for Approval, in an Interim and Final Basis, of Employment
of Robert P. Charbonneau, Esq. and the Law Firm of Agentis PLLC as General Bankruptcy Counsel for the Debtor-
In-Possession as of the Petition Date. [ECF #9]



         55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 17       Filed 03/31/21       Page 2 of 6




the Miami Dade Circuit Court shortly before the commencement of this case. The Debtor and the

Non-Debtor Spouse have two minor children. On the Petition Date, the Debtor and his family were

residing at a leased single family home located at 1217 Andora Avenue, Coral Gables, Florida

33146 (the “Andora Property”). The Debtor’s original lease agreement for the Andora Property

expired on or around July of 2020. The Debtor and his family continued to occupy the Andora

Property on a month to month basis, until the landlord required that the Debtor vacate the premises

by April 1, 2021. The Non-Debtor Spouse has leased new residential premises to be occupied by

the Non-Debtor Spouse and the minor children as of April 1, 2021. Prepetition, the Debtor

executed a residential condominium lease agreement with the Life Time Living Community

located at 235 S Dixie Highway #A1306, Coral Gables, Florida 33133, commencing on May 1,

2021. While the Debtor often works from home, he also operates out of a co-working/shared

business space known as Bṻro located at 2980 McFarlane Road, Miami, FL 33133 (the “Business

Premises”), subject to a month to month lease. The Debtor bears no relationship to any of his

landlords, other than pursuant to their respective lease agreements.

       5.       Reasons for filing Chapter 11: Pre-petition, the Debtor and his largest creditor,

Polychain Fund I LP (“Polychain”), were involved in an arbitration proceeding in the Northern

District of California, which resulted in an award of approximately $4.2 million in favor of

Polychain and against the Debtor. The Debtor is unable to satisfy this award from his current

income and assets, and requires the imposition of the automatic stay in order to negotiate a plan of

reorganization.




                                                      2


      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                 Case 21-12844-AJC             Doc 17       Filed 03/31/21       Page 3 of 6




        6.       List of officers and directors, and their salaries and benefits at the time of filing

and during the year prior to the filing:

             Officer/Director               Annual               Benefits at Filing       Benefits for Prior
                                          Compensation                                          Year
              Not Applicable

        7.       Debtor’s fiscal or calendar year to date gross income and Debtor’s gross

income for the calendar or fiscal year prior to the filing of the petition:

        January 1, 2019 to year ending December 31, 2019: $-131,337.002

        January 1, 2020 to year ending December 31, 2020: $1,394.334.003

        January 1, 2021 to Petition Date: $408,499.21. 4

        8.       Amounts owed to various creditors:

                 a.     Obligations owed to priority creditors, including priority tax obligations:
                        approximately $451,220.00.5

                 b.     With respect to creditors holding secured claims, the name of and amounts
                        owed to such creditors and a description and estimated value of all collateral
                        of the debtor securing their claims NONE.

                 c.     Amount of undisputed                general   unsecured      claims:     approximately
                        $5,392,087.74.

        9.       General description and approximate value of the Debtor’s assets: Over the

years, the Debtor acquired a number of minority interests in limited liability companies and joint

ventures. The Debtor also maintains investments in certain non-fungible tokens (“NFT”),

including digital basketball cards. Valuing the Debtor’s interests in the joint ventures and limited

liability companies presents a significant challenge because of the Debtor’s minority interests in


2
  As per existing 2019 IRS Tax Return which shall be amended shortly.
3
  Based upon current 2020 Pro Forma Tax Return.
4
  Based upon unaudited financials through March 31, 2021.
5
  Estimated and potentially subject to set-off in light of pending IRS Tax Refunds. Monthly Domestic Support
Obligations owed to Non-Debtor Spouse are current through the end of April 2021.
                                                        3


       55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 17       Filed 03/31/21       Page 4 of 6




these entities, in addition to the Debtor’s several unfunded capital calls. The Debtor’s investments

in online NFTs are similarly difficult to value in light of their small market, highly volatile nature

and susceptibility to manipulation by certain larger market makers. Accordingly, the value of the

Debtor’s assets are unknown at this time, however, are believed to be somewhere in the range of

approximately $1,000,000 - $5,000,000.

        10.     List of all insurance policies, the property covered under the policy, the name

of the insurer, the policy number, amount of coverage, whether the premium is current, the

date the next premium is due, and date the policy expires:

                                                           Current/Past           Annual
   Policy#                         Type                                                                Expires
                                                               Due             Premium Due
                                   None

        11.     Number of employees, independent contractors, and amounts of wages owed

as of petition date: Not applicable, as Debtor is an individual.

        12.     Status of Debtor’s payroll and sales tax obligations: Not applicable, as Debtor

is an individual and not responsible for payroll tax obligations and is not responsible for collecting

sales taxes.

        13.     Anticipated emergency or expedited relief to be requested within 14 days of

the Petition Date:

                a.      Application for Approval, on an Interim and Final Basis, of Employment of
                        Robert P. Charbonneau, Esq. and the Law Firm of Agentis PLLC as General
                        Bankruptcy Counsel for the Debtor-In-Possession as of the Petition Date
                        [ECF# 9].

                b.      Debtor’s Emergency Motion for the Imposition of Procedures for and the
                        Maintenance of Certain Existing Cash Management Systems

                c.      Application for Approval, on an Interim and Final Basis, of Employment of
                        Russell Fox, E.A. and Clayton Financial and Tax as Tax Professional for
                        the Debtor-In-Possession as of the Petition Date.
                                                      4


      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 17       Filed 03/31/21       Page 5 of 6




Respectfully submitted:



                                                  By: Harry B. Greenhouse




                                                      5


      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 17       Filed 03/31/21       Page 6 of 6




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case on this 31st day of March 2021.

                                                  AGENTIS PLLC
                                                  Proposed Counsel for Debtor-in-Possesion
                                                  55 Alhambra Plaza, Suite 800
                                                  Coral Gables, Florida 33134
                                                  T. 305.722.2002
                                                  www.agentislaw.com

                                                  By:      /s/ Robert P. Charbonneau
                                                           Robert P. Charbonneau
                                                           Florida Bar No: 968234
                                                           rpc@agentislaw.com
                                                           Nicole Grimal Helmstetter
                                                           Florida Bar No: 869337
                                                           ngh@agentislaw.com




                                                      6


      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
